DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma (US Pub. 20170123282) in view of Kim et al. (US Pub. 20020109141 and hereafter Kim’141), Kim et al. (US Pub. 20150146143 and hereafter Kim’143) and Lee et al. (US Pub. 20080297678 and hereafter Lee). 
As per claim 1, Tsuruma teaches (in figures 1-5) a transistor substrate, comprising: a plurality of data lines (S1 and S2) extending along a data extending direction (Y) respectively; and a plurality of scan lines (G1 and G2) extending along a scan extending direction respectively, the plurality of scan lines intersecting with the plurality of data lines to define a plurality of pixel units (PX), wherein one of the plurality of pixel units comprises: a first electrode (PE) having only one slit (opening formed in the middle of PA, PB, and PC), wherein the only one slit is substantially parallel to the plurality of data lines (see figure 2), and the first electrode has a first protruding corner and a second protruding corner near an end portion of the only one slit (opposite corners of PC); a second electrode (CE), wherein one of the first electrode and the second electrode is used for receiving a pixel voltage signal, and the other one of the first electrode and the second electrode is used for receiving a common voltage signal (see paragraph 22); and a switching transistor (SW), comprising: a gate electrode (WG2) connecting to one of the plurality of scan lines (G1) and comprising a first edge (edge of WG2 extending in the X direction), wherein the first edge is defined as an edge of the gate electrode farthest from the one of the plurality of scan lines along the data extending direction, and an extending line of the first edge is parallel to the scan extending direction; and a drain electrode (RE) electrically connected to one of the first electrode and the second electrode (paragraph 28), and comprising an extending portion (portion of RE overlapping PB), wherein the extending portion extends toward the only one slit and extends away from the extending line of the first edge, the extending portion comprises a second edge (edge of RE closest to PA which extends in the X direction) which is defined as an edge of the drain electrode farthest from the one of the plurality of scan lines along the data extending direction; wherein the only one slit  comprises a slit edge (edge of PB between branch portions PA) which is defined as an edge of the only one slit nearest to the one of the plurality of scan lines along the data extending direction.
Tsuruma does not specifically teach that the first and second protruding corners are rounded, that the materials of the data line and the drain electrode are the same, that the drain electrode and the only one slit have an overlapping region, and the slit edge is located between the extending line of the first edge of the gate electrode and the second edge of the drain electrode in the data extending direction.
However, Kim’141 teaches (in figure 2A) rounding the outside corners of a pixel electrode (17) in order to prevent electrical shorts (see paragraph 33). 
 Kim’143 teaches (in figure 27) preventing bruising formed around an end portion of slits (73) from being observed by forming a light blocking layer (221) to overlap with the ends of the slits (73) of a pixel electrode (270) such that a slit edge (lower edge of 73) of the pixel electrode is located between an extending line of a first edge (upper edge of 124) of a gate electrode (124) and a second edge (upper edge of 221) of the light blocking layer in the data extending direction (vertical direction as shown in the figure).
Additionally, Lee teaches (in figures 3 and 9-12) forming a data line (220), a source electrode (232) and the drain electrode (233 and 250) in the same process and out of the same material (material of metal layer 260) and forming the drain electrode to have an extending portion (250) which is a light blocking layer (see paragraph 55) in order to prevent misalignment (see paragraph 47), reduce parasitic capacitance (see paragraph 57), and improve aperture ratio (see paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the outer corners of the pixel electrode in Tsuruma to be rounded and to modify the drain electrode in Tsuruma such that the materials of the data line and the drain electrode are the same, the drain electrode and the only one slit have an overlapping region, and the slit edge is located between the extending line of the first edge of the gate electrode and the second edge of the drain electrode in the data extending direction.
The motivation to form the outer corners of the pixel electrode to be rounded would have been to prevent electrical shorts as taught by Kim’141 (paragraph 33). The motivation to modify the drain electrode would have been to preventing bruising formed around an end portion of slit from being observed as taught by Kim’143 (paragraph 184) while preventing misalignment, reducing parasitic capacitance, and improving aperture ratio as taught by Lee (Paragraphs 47, 52, and 57). 
As per claim 2, Tsuruma in view of Kim’143 and Lee teaches that the second edge (edge of RE in Tsuruma as modified by Kim’143 and Lee farthest from G1 in Tsuruma) is substantially parallel to the first edge (both extend along the X direction in Tsuruma), and at least a portion of the second edge is located within the overlapping region (see 221 in figure 27 of Kim’143) wherein a minimum distance (D0 from Kim’143) between the first edge and the second edge is greater than 0µm and is smaller than 8.2 µm (width of the overlap area of the light blocking layer and the pixel electrode taught to be between 1 µm and 5 µm in paragraph 184 in Kim’143). 
As per claim 3, Tsuruma in view of Kim’143 and Lee teaches that the minimum distance between the first edge and the second edge (D0 from Kim’143) is greater than 1 µm and is smaller than 5 µm (see figure 2 in Tsuruma and paragraph 184 in Kim’143).
Tsuruma in view of Kim’143 and Lee does not specifically teach that that the minimum distance between the first edge and the second edge is greater than 3.4 µm and is smaller than 7.6 µm.
	However, while the specific range of the minimum distance being 3.4-7.6 micrometers is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 8, Tsuruma in view of Kim’143 and Lee teaches that a minimum width of the extending portion (portion of RE in Tsuruma as modified by Kim’143 and Lee overlapping the pixel electrode) of the drain electrode is greater than a maximum width of the only one slit (see figure 2 in Tsuruma and figure 27 in Kim’143).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma (US Pub. 20170123282), Kim et al. (US Pub. 20020109141 and hereafter Kim’141), Kim et al. (US Pub. 20150146143 and hereafter Kim’143), and Lee et al. (US Pub. 20080297678 and hereafter Lee) as applied to claim 1 above and in further view of Tanaka et al. (USP 8427617 and hereafter Tanaka).
As per claim 4, Tsuruma in view of Kim’143 and Lee teaches that the overlapping region (region where RE in Tsuruma as modified by Kim’143 and Lee overlaps PE in Tsuruma) is located within an end portion of the slit (see figure 2 in Tsuruma and figure 27 in Kim’143).
Tsuruma in view of Kim’143 and Lee does not teach that the only one slit comprises a curved portion, and wherein the overlapping region is located within the curved portion.
However, Tanaka teaches (in figure 5) forming the ends of a slit (E1and E2) to include a curved portion (Elb and E2b) in order to reduce the reverse twist domain at the ends of the slits (Col. 9 lines 14-26).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ends of the slit to include a curved portion.
The motivation to modify the ends of the slit to include a curved portion would have been to reduce the reverse twist domain at the ends of the slits as taught by Tanaka (Col. 9 lines 14-26).
As per claim 5, Tsuruma in view of Kim’143, Lee, and Tanaka teaches that the only one slit further comprises a major axis portion (E2 in Tsuruma) connecting to the curved portion (E1 in Tsuruma as modified by Tanaka), and wherein an absolute value of a slope of an edge of the major axis portion (90°-θ2 in Tsuruma) is different from a slope of an edge of the curved portion (90°-θ1 in Tsuruma) using the extending direction of the plurality of scan lines as a basis (see paragraphs 31-33 in Tsuruma).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma (US Pub. 20170123282), Kim et al. (US Pub. 20020109141 and hereafter Kim’141), Kim et al. (US Pub. 20150146143 and hereafter Kim’143), Lee et al. (US Pub. 20080297678 and hereafter Lee), and Tanaka et al. (USP 8427617 and hereafter Tanaka) as applied to claim 4 above and in further view of Huh et al. (US Pub. 20140063429 and hereafter Huh).
As per claim 6, Tsuruma in view of Tanaka does specifically teach that a length of the curved portion along a direction that is perpendicular to the extending direction of the plurality of scan lines is from 2µm to 4µm.
However, Huh teaches (in figure 6) that it is known to form the vertical length of the end portion to be 5µm or less and that the vertical length of the end portion is a result effective variable in that if the length is too long light transmittance through the pixel area decreases (see paragraph 105) and that if the length is too short the structure cannot prevent bruising caused by outside pressure (see paragraph 97 lines 10-23).
Therefore, It would have been obvious to one having ordinary skill in the art at the time of filing to set the length of the curved portion along a direction that is perpendicular to the extending direction of the plurality of scan lines between 2µm to 4µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma (US Pub. 20170123282), Kim et al. (US Pub. 20020109141 and hereafter Kim’141), Kim et al. (US Pub. 20150146143 and hereafter Kim’143), Lee et al. (US Pub. 20080297678 and hereafter Lee), and Tanaka et al. (USP 8427617 and hereafter Tanaka) as applied to claim 4 above and in further view of Yonemura et al. (US Pub. 20090322995 and hereafter Yonemura) and Zhang et al. (US Pub. 20150160498).
As per claim 7, Tsuruma in view of Tanaka does specifically teach that a distance between an end of the curved portion and the first edge of the gate electrode along the direction that is perpendicular to the extending direction of the plurality of scan lines is from 3µm to 5µm.
However, Yonemura teaches (in figures 3 and 5) that increasing the distance between an edge of a pixel and the slit lowers transmittance (see figure 5 and paragraph 51 lines 4-8).
Zhang teaches that if the distance between an edge of a pixel has a lower limit caused by the manufacture process of forming the pixel and that the distance should be above 2.9µm
As such the distance between the end of the curved portion and the first edge of the gate electrode is a result effective variable in that if the distance is too great transmittance will be lowered and if the distance is too small the pixel electrode would be compromised by being formed below the lower limit.
Therefore, It would have been obvious to one having ordinary skill in the art at the time of filing to set the distance between an end of the curved portion and the first edge of the gate electrode along the direction that is perpendicular to the extending direction of the plurality of scan lines is from 3µm to 5µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma (US Pub. 20170123282) in view of Kim et al. (US Pub. 20020109141 and hereafter Kim’141), Kobayashi et al. (USP 5847792 and hereafter Kobayashi), Kim et al. (US Pub. 20150146143 and hereafter Kim’143), and Lee et al. (US Pub. 20080297678 and hereafter Lee).
As per claim 9, Tsuruma teaches (in figures 1-5) a display device (shown in figure 1), comprising: a transistor substrate (SUB1), comprising: a plurality of data lines (S1 and S2) extending along a data extending direction (Y) respectively; and a plurality of scan lines (G1 and G2) extending along a scan extending direction respectively, the plurality of scan lines intersecting with the plurality of data lines to define a plurality of pixel units (PX), wherein one of the plurality of pixel units comprises: a first electrode (PE) having only one slit (opening formed in the middle of PA, PB, and PC ), and the first electrode has a first protruding corner and a second protruding corner near an end portion of the only one slit (opposite corners of PC): wherein the only one slit is substantially parallel to the plurality of data lines (see figure 2); a second electrode (CE), wherein one of the first electrode and the second electrode is used for receiving a pixel voltage signal, and the other one of the first electrode and the second electrode is used for receiving a common voltage signal (see paragraph 22); and a switching transistor (SW), comprising: a gate electrode (WG2) connecting to one of the plurality of scan lines (G1) and comprising a first edge (edge of WG2 extending in the X direction), wherein the first edge is defined as an edge of the gate electrode farthest from the one of the plurality of scan lines along the data extending direction, and an extending line of the first edge is parallel to the scan extending direction; and a drain electrode (RE) electrically connected to one of the first electrode and the second electrode (paragraph 28), and comprising an extending portion (portion of RE overlapping PB), wherein the extending portion extends toward the only one slit and extends away from the extending line of the first edge, the extending portion comprises a second edge (edge of RE closest to PA which extends in the X direction) which is defined as an edge of the drain electrode farthest from the one of the plurality of scan lines along the data extending direction; an opposing substrate (SUB2) disposed opposite to the transistor substrate and comprising a light-shielding layer (SH); and a display medium (LC) disposed between the transistor substrate and the opposing substrate; wherein the light-shielding layer overlaps at least part of the switching transistor (see paragraph 52); and wherein the only one slit  comprises a slit edge (edge of PB between branch portions PA) which is defined as an edge of the only one slit nearest to the one of the plurality of scan lines along the data extending direction.
Tsuruma does not specifically teach that the first and second protruding corners are rounded, that the light-shielding layer overlaps at least part of the drain electrode, that the drain electrode and the only one slit have an overlapping region, and the slit edge is located between the extending line of the first edge of the gate electrode and the second edge of the drain electrode in the data extending direction.
However, Kim’141 teaches (in figure 2A) rounding the outside corners of a pixel electrode (17) in order to prevent electrical shorts (see paragraph 33). 
 Kobayashi teaches (in figures 5 and 7A) forming a portion of the light-shielding layer (11) which overlaps a switching transistor (4) to be wider (by W1) than the opening (Wo) between the source electrode (4d) and the drain electrode (4s) such that the light-shielding layer overlaps at least part of the drain electrode in order to prevent leakage current in the switching transistor (See Col. 3 lines 53-55 and Col. 7 lines 57-62). 
 Kim’143 teaches (in figure 27) preventing bruising formed around an end portion of slits (73) from being observed by forming a light blocking layer (221) to overlap with the ends of the slits (73) of a pixel electrode (270) such that a slit edge (lower edge of 73) of the pixel electrode is located between an extending line of a first edge (upper edge of 124) of a gate electrode (124) and a second edge (upper edge of 221) of the light blocking layer in the data extending direction (vertical direction as shown in the figure).
Additionally, Lee teaches (in figures 3 and 9-12) forming a data line (220), a source electrode (232) and the drain electrode (233 and 250) in the same process and out of the same material (material of metal layer 260) and forming the drain electrode to have an extending portion (250) which is a light blocking layer (see paragraph 55) in order to prevent misalignment (see paragraph 47), reduce parasitic capacitance (see paragraph 57), and improve aperture ratio (see paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the outer corners of the pixel electrode in Tsuruma to be rounded and to modify the drain electrode in Tsuruma such that the materials of the data line and the drain electrode are the same, the drain electrode and the only one slit have an overlapping region, and the slit edge is located between the extending line of the first edge of the gate electrode and the second edge of the drain electrode in the data extending direction and to form the light-shielding layer in Tsuruma to overlap at least a part of the drain electrode.
The motivation to form the outer corners of the pixel electrode to be rounded would have been to prevent electrical shorts as taught by Kim’141 (paragraph 33).The motivation to modify the drain electrode would have been to preventing bruising formed around an end portion of slit from being observed as taught by Kim’143 (paragraph 184) while preventing misalignment, reducing parasitic capacitance, and improving aperture ratio as taught by Lee (Paragraphs 47, 52, and 57). The motivation to modify the light-shielding layer would have been to prevent leakage current in the switching transistor as taught by Kobayashi (See Col. 3 lines 53-55 and Col. 7 lines 57-62). 
As per claim 10, Tsuruma in view of Kobayashi, Kim’143, and Lee teaches that the light-shielding layer (SH in Tsuruma as modified by Kobayashi) defines a pixel aperture region, and a portion of the extending portion (portion of RE in Tsuruma as modified by Kim’143 and Lee overlapping the pixel electrode) of the drain electrode is located within the pixel aperture region.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma (US Pub. 20170123282) in view of Kim et al. (US Pub. 20020109141 and hereafter Kim’141), Tanaka et al. (USP 8427617 and hereafter Tanaka), Kobayashi et al. (USP 5847792 and hereafter Kobayashi), Kim et al. (US Pub. 20150146143 and hereafter Kim’143), and Lee et al. (US Pub. 20080297678 and hereafter Lee).
As per claim 11, Tsuruma teaches (in figures 1-5) a display device (shown in figure 1), comprising a transistor substrate (SUB1) comprising: a plurality of data lines (S1 and S2) extending along a data extending direction (Y direction) respectively; and a plurality of scan lines (G1 and G2) extending along a scan extending direction (X direction) respectively, the plurality of scan lines intersecting with the plurality of data lines, wherein two adjacent scan lines (G1 and G2) and two adjacent data lines (S2 and S2) define a pixel unit (PX), wherein the pixel unit comprises: a first electrode (PE) having only one slit (opening formed in the middle of PA, PB, and PC), and the first electrode has a first protruding corner and a second protruding corner near an end portion of the only one slit (opposite corners of PC), a second electrode (CE) disposed corresponding to the first electrode; and a switching transistor (SW), comprising: a gate electrode  (WG2) electrically connected to one of the plurality of scan lines (G1), wherein the gate electrode comprises a first edge (edge of WG2 extending in the X direction), wherein the first edge is defined as an edge of the gate electrode farthest from the one of the plurality of scan lines along the data extending direction, and an extending line of the first edge is parallel to the scan extending direction; and a drain electrode (RE) electrically connected to the first electrode and one of the plurality of the data lines (paragraph 28), wherein the drain electrode comprises an extending portion (portion of RE overlapping PB), the extending portion extends away from the extending line of the first edge, wherein the extending portion comprises a second edge (edge of RE closest to PA which extends in the X direction) which is defined as an edge of the drain electrode farthest from the one of the plurality of scan lines along the data extending direction, wherein the first electrode receives a pixel voltage signal via the drain electrode (see paragraphs 22 and 28), and the second electrode receives a common voltage signal (see paragraph 22); an opposing substrate (SUB2) disposed opposite to the transistor substrate and comprising a light-shielding layer (SH); and a display medium (LC) disposed between the transistor substrate and the opposing substrate; wherein the light-shielding layer overlaps at least part of the switching transistor (see paragraph 52); and wherein the only one slit comprises a slit edge (edge of PB between branch portions PA)  which is defined as an edge of the only one slit nearest to the one of the plurality of scan lines along the data extending direction.
Tsuruma does not teach that the first and second protruding corners are rounded, that the only one slit comprises a curved portion; that the extending portion at least partially overlaps the only one slit, that the light-shielding layer overlaps at least part of the drain electrode or that the slit edge is located between the extending line of the first edge of the gate electrode and the second edge of the drain electrode in the data extending direction.
However, Kim’141 teaches (in figure 2A) rounding the outside corners of a pixel electrode (17) in order to prevent electrical shorts (see paragraph 33).
Tanaka teaches (in figure 5) forming the ends of a slit (E1and E2) to include a curved portion (Elb and E2b) in order to reduce the reverse twist domain at the ends of the slits (Col. 9 lines 14-26).
Kobayashi teaches (in figures 5 and 7A) forming a portion of the light-shielding layer (11) which overlaps a switching transistor (4) to be wider (by W1) than the opening (Wo) between the source electrode (4d) and the drain electrode (4s) such that the light-shielding layer overlaps at least part of the drain electrode in order to prevent leakage current in the switching transistor (See Col. 3 lines 53-55 and Col. 7 lines 57-62). 
 Kim’143 teaches (in figure 27) preventing bruising formed around an end portion of slits (73) from being observed by forming a light blocking layer (221) to overlap with the ends of the slits (73) of a pixel electrode (270) such that a slit edge (lower edge of 73) of the pixel electrode is located between an extending line of a first edge (upper edge of 124) of a gate electrode (124) and a second edge (upper edge of 221) of the light blocking layer in the data extending direction (vertical direction as shown in the figure).
Additionally, Lee teaches (in figures 3 and 9-12) forming a data line (220), a source electrode (232) and the drain electrode (233 and 250) in the same process and out of the same material (material of metal layer 260) and forming the drain electrode to have an extending portion (250) which is a light blocking layer (see paragraph 55) in order to prevent misalignment (see paragraph 47), reduce parasitic capacitance (see paragraph 57), and improve aperture ratio (see paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to: modify the outer corners of the pixel electrode in Tsuruma to be rounded and to modify the drain electrode in Tsuruma such that the materials of the data line and the drain electrode are the same, the drain electrode and the only one slit have an overlapping region, and the slit edge is located between the extending line of the first edge of the gate electrode and the second edge of the drain electrode in the data extending direction; to modify the light-shielding layer in Tsuruma to overlap at least a part of the drain electrode; and to modify the ends of the slit to include a curved portion.
The motivation to form the outer corners of the pixel electrode to be rounded would have been to prevent electrical shorts as taught by Kim’141 (paragraph 33). The motivation to modify the drain electrode. The motivation to modify the drain electrode would have been to preventing bruising formed around an end portion of slit from being observed as taught by Kim’143 (paragraph 184) while preventing misalignment, reducing parasitic capacitance, and improving aperture ratio as taught by Lee (Paragraphs 47, 52, and 57). The motivation to modify the light-shielding layer would have been to prevent leakage current in the switching transistor as taught by Kobayashi (See Col. 3 lines 53-55 and Col. 7 lines 57-62). The motivation to modify the ends of the slit to include a curved portion would have been to reduce the reverse twist domain at the ends of the slits as taught by Tanaka (Col. 9 lines 14-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita (US Pub. 20070225096) is cited for teaching (in figure 2A) pixel electrodes (10) with rounded outer corners and slits (10xa) with rounded ends. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871